Citation Nr: 9933802	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted to reopen claims for 
entitlement to service connection for a right knee disability 
and a back disability.

In June 1999, the Board remanded the issue to the RO for 
further development.  The requested development has been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
right knee disorder and a low back disorder by decision dated 
in March 1980.  The Board's March 1980 decision represents 
the last final disallowance of entitlement to service 
connection for a right knee disorder and a back disorder on 
any basis.

2.  Although not previously of record, the evidence submitted 
subsequent to the Board's March 1980 decision, which includes 
outpatient treatment records and the veteran's written 
statements, in an attempt to reopen the veteran's claim for 
service connection, is not cumulative and redundant and does 
not bear directly and substantially on the matters under 
consideration.  


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's March 
1980 decision denying entitlement to service connection for 
the residuals of a right knee injury is not new and material; 
therefore, the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

2.  The evidence submitted subsequent to the Board's March 
1980 decision denying entitlement to service connection for a 
low back disability is not new and material; therefore, the 
veteran's claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions and decisions of the Board are 
final with the exception that a claim may be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).  However, when a veteran seeks to reopen a 
claim based on new evidence, the Board must first determine 
whether the veteran has submitted new and material evidence.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Board notes that during the pendency of the veteran's 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for "new and material" 
evidence, particularly as to "material" evidence.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The now-
current standard for the submission of new and material 
evidence was not in effect at the time of the original RO 
decision.  However, as discussed below, the veteran's 
statements are essentially duplicative of arguments 
previously considered, and he has not submitted any medical 
evidence showing treatment for or a diagnosis of a right knee 
disorder or a low back disorder.  The definition of "new" 
evidence is essentially unchanged by Hodge.  Further, the RO 
has considered the new standard subsequent to remand 
development.

Historically, the Board denied the veteran's claims for 
entitlement to service connection for a right knee disorder 
and a low back disorder by decision dated in March 1980.  In 
June 1996, he attempted to reopen his claim.  In support, he 
submitted outpatient treatment records dated from 1994 to 
1996.  An August 1996 nutrition note indicated that the 
veteran complained of back pain due to a "job injury;" 
however, there was no other indication of treatment for or 
diagnosis of a right knee disorder or a low back disorder.  

Additional outpatient treatment records dated from 1995 to 
1997 were associated with the claims file and show treatment 
for sore throat, a numb left arm, upper respiratory 
infection, bunions, hypertension, neck and shoulder 
radiculopathy, post nasal drip, laryngitis, sinusitis, and 
headaches.  In May 1997, he reported pain in the neck, both 
knees, both arms, wrists, and low back with rainy weather.  
An EMG was ordered which focused on his cervical spine, not 
the low back.  In November 1997 he complained of left 
shoulder and back pain but no diagnosis was made with respect 
to a low back disorder.  

For purposes of the regulations, the Board finds that the 
above evidence is not "new and material" in that it does 
not show any treatment for the issues claimed on appeal.  
Specifically, the medical records suggest that the veteran's 
primary complaints focus on his cervical spine and shoulder 
area, not the low back.  Moreover, to the extent a back 
disorder was noted, the veteran apparently reported, at least 
on one occasion, that his back disorder was caused by a work-
related injury.  Significantly, none of his treating 
physicians have attributed a right knee disorder or a low 
back disorder to active service.  Because the medical 
evidence submitted does not bear directly and substantively 
on the matters under consideration, that is, service 
connection for right knee and low back disorders, it adds no 
new information to that which was already known at the time 
of the previous decision.  

The Board has also considered the veteran's written 
statements that he injured his right knee and low back in 
service.  Although the veteran reflected on in-service 
injuries, his statements are repetitive of that already 
considered.  By all accounts, the Board considered the 
veteran's service medical records, VA examinations, and 
multiple outpatient and private treatment records at the time 
of the time of the previous denial.  Accordingly, the Board 
concludes that the written evidence is essentially 
duplicative of evidence previously considered by the Board, 
and is therefore not "new" to reopen his claims as required 
under the applicable statutory and regulatory provisions.  
Because the Board finds that the evidence is not new or 
material, there is no need to reach the issue of well-
groundedness.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the residuals 
of a right knee injury is not reopened and the claim is 
denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened and the claim is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

